    Case: 1:19-cv-07665 Document #: 31 Filed: 05/15/20 Page 1 of 2 PageID #:265




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ROEI AZAR, Individually and on Behalf of
 All Others Similarly Situated,

                       Plaintiff,                    Case No. 1:19-cv-07665

        vs.                                          JOINT STATUS REPORT

 GRUBHUB INC., et. al.,                              Judge Charles Norgle

                       Defendants.



       In accordance with the Court’s April 24, 2020 Third Amended General Order (ECF No. 30)

(the “General Order”), Lead Plaintiff City of Pontiac General Employees’ Retirement System and

City of Pontiac Police & Fire Retirement System and Defendants Grubhub Inc., Matthew Maloney,

and Adam DeWitt jointly submit this status report.

       On February 13, 2020, the Court entered a stipulated scheduling order for Lead Plaintiff’s

filing of its operative complaint and for Defendants’ response thereto (ECF No. 27) (the “Scheduling

Order”). In accordance with the Scheduling Order, as amended by the General Order, Lead Plaintiff

shall file its operative complaint on or before June 26, 2020; Defendants shall move to dismiss or

otherwise respond to the operative complaint on or before August 25, 2020; Lead Plaintiff shall file

any papers in opposition to any motion to dismiss filed by Defendants on or before October 26,

2020; and Defendants shall file any reply papers in further support of any such motion on or before

December 10, 2020.

       Pursuant to the Private Securities Litigation Reform Act 15 U.S.C. § 78u-4(b)(3)(B), all

discovery is stayed during the pendency of any motion to dismiss.

       As required by the General Order, the parties further submit that there have been no
    Case: 1:19-cv-07665 Document #: 31 Filed: 05/15/20 Page 2 of 2 PageID #:266




discussions regarding settlement, and the parties do not request that the Court take any action or

convene any hearing at this time.


DATED: May 15, 2020

 ROBBINS GELLER RUDMAN                           KIRKLAND & ELLIS LLP
   & DOWD LLP                                    JOHN HARTMANN
 JAMES E. BARZ (IL Bar # 6255605)
 BRIAN E. COCHRAN (IL Bar # 6329016)
 FRANK A. RICHTER (IL Bar # 6310011)


            s/ Frank A. Richter                                s/ John Hartmann
           FRANK A. RICHTER                                   JOHN HARTMANN

 200 South Wacker Drive, 31st Floor              300 North La Salle
 Chicago, IL 60606                               Chicago, IL 60654
 Telephone: 312/674-4674                         Telephone: 312/862-2000
 312/674-4676 (fax)                              312/862-2200 (fax)
 jbarz@rgrdlaw.com                               john.hartmann@kirkland.com
 bcochran@rgrdlaw.com
 frichter@rgrdlaw.com

                                                 KIRKLAND & ELLIS LLP
 ROBBINS GELLER RUDMAN                           SANDRA C. GOLDSTEIN (pro hac)
   & DOWD LLP                                    STEFAN ATKINSON (pro hac)
 SAMUEL H. RUDMAN                                601 Lexington Avenue
 58 South Service Road, Suite 200                New York, NY 10022
 Melville, NY 11747                              Telephone: 212/446-4800
 Telephone: 631/367-7100                         212/446-4900 (fax)
 631/367-1173 (fax)                              sandra.goldstein@kirkland.com
 srudman@rgrdlaw.com                             stefan.atkinson@kirkland.com

 ASHERKELLY                                      Attorneys for Defendants
 CYNTHIA J. BILLINGS-DUNN
 25800 Northwestern Highway, Suite 1100
 Southfield, MI 48075
 Telephone: 248/746-2710
 248/747-2809 (fax)
 cbdunn@asherkellylaw.com


 Attorneys for Lead Plaintiff




                                                2
